DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   BRUCE HERNANDEZ GEDDES,
                           Appellant,

                                    v.

 CRICKET CLUB TOWNHOMES HOMEOWNERS ASSOCIATION, INC.,
                      Appellee.

                              No. 4D22-585

                             [October 6, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
CACE20010785.

  Bruce Geddes, Lauderhill, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.